Webb, Judge.
Appellant has failed in her duty to demonstrate reversible error affirmatively by the record (Smith v Forrester, 132 Ga. App. 426 (1) (208 SE2d 199) (1974) and cits.), and "[i]n these circumstances we have insufficient cause to overturn the judgment of the trial court.” Rambo v. Fulton Financial Corp., 145 Ga. App. 791 (245 SE2d 12) (1978).
From our review of the record, however, there was sufficient evidence to support the findings of the board of workmen’s compensation, and we find no reversible error.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.